Citation Nr: 0626716	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  

The veteran had requested a Board hearing in this appeal, but 
in a statement received in January 2005, he indicated that he 
no longer wished to have a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he currently has a low back 
disorder, diabetes mellitus type II, and hypertension as a 
result of his active military service.  Initially, the Board 
notes that the veteran's service medical records appear to 
have been destroyed in the fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri in July 1973.  
As such, VA has a heightened obligation to satisfy the duty 
to assist.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996) (VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed").  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

By letter dated in December 2002, the RO informed the veteran 
that they were having difficulty obtaining his service 
medical records, due to the 1973 fire at the NPRC.  He was 
requested to complete NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, and to return the 
completed form to the RO.  The veteran quickly responded with 
the completed form, which was received by the RO in January 
2003.  On the form, the veteran indicated that he sustained a 
back injury in April 1957, while in the 32nd Truck Co, and 
was treated at the base hospital in Luddogry Germany.  
Consequently, in January 2003 the RO sent another request to 
the NPRC to search for medical/dental records and SGOs.  
Moreover, the request indicated that if there were no such 
records, to search morning reports for the 32nd Truck Co, 
Luddogry Germany Base Hospital from March 1, 1957, to June 1, 
1957.

It appears that a few morning reports were received, which 
are dated in May and June 1957.  However, it is not clear 
whether all the pertinent morning reports were received.  
Moreover, the results of the request for "medical/dental 
records and SGOs" is not reflected in the record.  
Therefore, the Agency of Original Jurisdiction (AOJ) should 
follow up on that request.  If it is clear that the records 
requested cannot be obtained or are unavailable, the record 
should be clearly documented to that effect, and the veteran 
also notified of such.  38 U.S.C.A. § 5103A(c)(1) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(c)(2) (2005).  

Additionally, the Board notes that the record contains VA 
treatment records reflecting a current diagnosis of low back 
pain, high blood pressure, and diabetes mellitus.  However, 
the veteran was not afforded a VA examination in this appeal.  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran which takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
38 C.F.R. § 3.159(c)(4) (2005).  In this case, particularly 
in light of VA's heightened duty to assist due to the absence 
of the veteran's service medical records, the Board finds 
that an examination should be scheduled for each of these 
disabilities to ascertain the nature and extent of any 
current disability, and also to provide an opinion as to 
whether it is as least as likely as not that any of the 
claimed disabilities may have had their onset during the 
veteran's period of active military service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Please follow-up on the January 2003 
request to the NPRC to search for 
"medical/dental records and SGOs" as 
well as "sick/morning reports" for the 
"32nd Truck Co. Luddogry Germany Base 
Hospital" from March 1, 1957, to June 1, 
1957.  If this request has negative 
results, the record must be clearly 
documented to that effect.  The record 
must also indicate whether or not it 
would be futile to continue attempts to 
locate such records.  Additionally, the 
veteran must be notified in writing of 
the results of this additional search for 
records.   

2.  Please schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of any current low back 
disorder.  The claims folder must be made 
available to the examiner for review.  
All necessary tests must be conducted.  
The examiner should provide an opinion, 
with supporting rationale, as to whether 
it is at least as likely as not (50 
percent or more probability) that any 
current low back disorder resulted from 
an in-service injury or condition (as 
claimed by the veteran) during his period 
of active military service from August 
1956 to August 1958.  The examiner is 
requested to provide a rationale, 
supported by clinical findings, for any 
opinions expressed.  

3.  Please schedule the veteran for a VA 
examination by an appropriate examiner to 
determine the nature and extent of any 
current hypertension.  The claims folder 
must be made available to the examiner 
for review.  All necessary tests must be 
conducted.  The examiner should provide 
an opinion, with supporting rationale, as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
any current hypertension resulted from an 
in-service injury or condition (as 
claimed by the veteran) during his period 
of active military service from August 
1956 to August 1958.  The examiner is 
requested to provide a rationale, 
supported by clinical findings, for any 
opinions expressed.  

4.  Please schedule the veteran for a VA 
examination by an appropriate examiner to 
determine the nature and extent of any 
current diabetes mellitus.  The claims 
folder must be made available to the 
examiner for review.  All necessary tests 
must be conducted.  The examiner should 
provide an opinion, with supporting 
rationale, as to whether it is at least 
as likely as not (50 percent or more 
probability) that any current diabetes 
mellitus resulted from an in-service 
injury or condition (as claimed by the 
veteran) during his period of active 
military service from August 1956 to 
August 1958.  The examiner is requested 
to provide a rationale, supported by 
clinical findings, for any opinions 
expressed.  

5.  After the development requested above 
has been completed to the extent 
possible, the AOJ should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



